DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on May 25, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments on Appeal Brief Filed on 05/25/2021with respect to claims rejected below have been considered but are moot because the new ground of rejection does not rely on Hasebe et al 20020084518 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
After further consideration, the restriction requirement between Species mailed on 06/06/2019 withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-7, 18, 42, 45-47, 50, 53, 55-58, 61 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al 20020084518 in view of Haga 20120205790.

    PNG
    media_image1.png
    561
    836
    media_image1.png
    Greyscale

Regarding claims 1, fig. 18 of Hasebe discloses a semiconductor device, comprising: 
a silicon die 3 (par [0011] – silicon);
a lead frame 4, comprising: 
a mounting pad having an area smaller than an area of the silicon die (as labeled by examiner above), the silicon die 3 being mounted on the lead frame via the mounting pad; and 
an etched area 20 (par [0085] - groove 20 is formed by etching) filled with a non-conductive mold compound (portion of 2 and portion of 5 in groove 20 - par [0075] - 2 formed of an insulating resin which is a mold compound, and par [0078] - subjected to molding and 5 (par [0011] – epoxy resin – a mold compound)) on a side of the lead frame 4 that comes into contact with an end of the silicon die 3 along an edge of the silicon die; and 

Hasebe does not disclose that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.

    PNG
    media_image2.png
    332
    787
    media_image2.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.

Note the resulting structure of Hasebe and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame as claimed.

Regarding claim 42 (see rejection of claim 1 above), Hasebe and Haga discloses a method of making a semiconductor device, comprising: providing a silicon die having a metal material coating applied on one side; providing a lead frame, comprising: a mounting pad having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and an etched area filled with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and providing a volume of material dispensed onto the lead frame along a length of the metal material coating to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.

Regarding claim 53 (see rejection of claim 1 above), Hasebe and Haga discloses a method of making a semiconductor device, comprising: applying a metal material coating on one side of a silicon die; forming a lead frame, comprising: providing a mounting pad having an area smaller than an area of the silicon die, mounting the silicon die on the lead frame via the mounting pad; and  TI-788856ApplicationNo. 16/051,152 Amendment dated April 13, 2020 Reply to Office communication dated January 30, 2020 filling an etched area with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die; and dispensing a volume of epoxy material onto 

Regarding claim 55, fig. 18 of Hasebe discloses wherein the non-conductive mold compound comprises: a first material (material of 2) within a first region of the etched area (region occupied by 2); and a second material (material of 5) different from the first material within a second region of the etched area (region occupied by 5).

    PNG
    media_image3.png
    527
    985
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    791
    media_image4.png
    Greyscale


Regarding claims 45 and 56, fig. 18 of Hasebe (as labeled by examiner above) discloses wherein a first region of the etched area and a second region of the etched area span a thickness of the lead frame.


    PNG
    media_image3.png
    527
    985
    media_image3.png
    Greyscale


Regarding claims 46 and 57, fig. 18 of Hasebel discloses wherein a second region of the etched area is offset at a distance with respect to a first region of the etched area.

    PNG
    media_image5.png
    588
    982
    media_image5.png
    Greyscale



Regarding claim 61, see rejection of claim 1 above), Hasebe and Haga discloses method of making a semiconductor device, comprising: applying a metal material coating on one side of a silicon die; and forming a lead frame, comprising: TI-7888511ApplicationNo. 16/051,152 Amendment dated April 16, 2021 Reply to Office communication dated December 21, 2020providing a mounting pad having an area smaller than an area of the silicon die, mounting the silicon die on the lead frame via the mounting pad; and filling an etched area with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die.

Regarding claim 65, fig. 18 of Hasebe discloses wherein the mounting pad has an area for mounting the silicon die that is smaller than a mounting surface of the silicon die.

Regarding claim 4, fig. 18 of Hasebe discloses wherein the non-conductive mold compound comprises: a first material (material of 2) within a first region of the etched area (region occupied by 2); and a second material (material of 5) different from the first material within a second region of the etched area (region occupied by 5).


    PNG
    media_image6.png
    555
    834
    media_image6.png
    Greyscale

Regarding claim 1, fig. 18 of Hasebe (as labeled by examiner above) discloses a semiconductor device, comprising: 
a silicon die 3 (par [0011] – silicon);
a lead frame 4, comprising: 
a mounting pad having an area smaller than an area of the silicon die (as labeled by examiner above), the silicon die 3 being mounted on the lead frame via the mounting pad; and 
an area (as labeled by examiner above) filled with a non-conductive mold compound (portion of 2, par [0075] - 2 formed of an insulating resin which is a mold compound, and par [0078] - subjected to molding) on a side of the lead frame 4 that comes into contact with an end of the silicon die 3 along an edge of the silicon die; and 

Hasebe does not disclose that area as labeled by examiner above is an etched area.
However, Applicant’s claim of “an etched area” do not distinguish over the Hasebe “area” reference regardless of the process used to form the “area” because only the final product is relevant, not the process of making such as “etched”.
Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Hasebe does not disclose that the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed onto the lead frame along a length of the metal material coating to prevent the metal material coating from coming into contact with the lead frame.

    PNG
    media_image2.png
    332
    787
    media_image2.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.
In view of such teaching, it would have been obvious to form a device of Hasebe comprising the silicon die having a metal material coating applied on one side such as taught by Haga in order to form an ohmic contact with a Si semiconductor die.
Note the the resulting structure of Hasebe and Haga would have been one wherein the silicon die having a metal material coating applied on one side, that the volume of epoxy material is dispensed 

    PNG
    media_image7.png
    580
    1105
    media_image7.png
    Greyscale


Regarding claim 5, fig. 18 of Hasebe (as labeled by examiner above) discloses wherein a first region of the etched area and a second region of the etched area span a thickness of the lead frame.


    PNG
    media_image7.png
    580
    1105
    media_image7.png
    Greyscale

Regarding claim 6, fig. 18 of Hasebe (as labeled by examiner above) wherein a second region of the etched area is offset at a distance with respect to a first region of the etched area (see second region as labeled by examiner above is lower by some offset distance and extended passed first region of area by some offset distance).


    PNG
    media_image8.png
    549
    1184
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    595
    881
    media_image9.png
    Greyscale


Regarding claim 18, fig. 18 of Hasebe (as labeled by examiner above above) discloses a semiconductor device, comprising: 
a silicon die 3 (par [0011] – silicon);
a lead frame 4, comprising: 
a mounting pad having an area smaller than an area of the silicon die (as labeled by examiner above), the silicon die 3 being mounted on the lead frame via the mounting pad; and 
an etched area 20 (par [0085] - groove 20 is formed by etching) filled with a non-conductive mold compound (portion of 2 and portion of 5 in groove 20 - par [0075] - 2 formed of an insulating resin which is a mold compound, and par [0078] - subjected to molding and 5 
Hasebe does not disclose that the silicon die having a metal material coating applied on one side.

    PNG
    media_image2.png
    332
    787
    media_image2.png
    Greyscale

However, fig. 2 of Haga discloses a semiconductor device, comprising: 
a silicon die 2 (par [0069]) having a metal material 10 coating applied on one side (par [0073] - for making ohmic contact with a Si semiconductor); and 
a lead frame 14, comprising: 
 a mounting pad having an area, the silicon die being mounted on the lead frame via the mounting pad;  
a volume of adhesive material dispensed onto the lead frame along a length of the metal material coating 10 to form a fillet weld on a side of the silicon die configured to adhere the silicon die to the lead frame and to prevent the metal material coating from coming into contact with the lead frame.


Regarding claim 50, (see rejection of claim 18 above), Hasebe and Haga discloses a method of making a semiconductor device, comprising: providing a silicon die having a metal material coating applied on one side; and providing a lead frame, comprising: a mounting pad having an area smaller than an area of the silicon die, the silicon die being mounted on the lead frame via the mounting pad; and an etched area filled with a non-conductive mold compound on a side of the lead frame that comes into contact with an end of the silicon die along an edge of the silicon die.

Regarding claims 63 and 64 and 65, fig. 18 of Hasebe discloses wherein the mounting pad has an area for mounting the silicon die that is smaller than a mounting surface of the silicon die.

Claims 8, 48 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe and Haga in view of JEONG et al. 20160336296 (Jeong).
Regarding claims 8, 48 and 59, Hasebe and Haga disclose claim 1. Hasebe and Haga do not disclose wherein the non-conductive mold compound comprises plastic material.
However, Jeong discloses wherein a non-conductive mold compound comprises plastic material (thermoplastic resin - par [0069]).
In view of such teaching, it would have been obvious to form a device of Hasebe and Haga wherein the non-conductive mold compound comprises plastic material such as taught by Jeong as thermoplastics have the capability to soften on heating and hard on cooling in order to meet the applicant processing requirement.

Allowable Subject Matter
Independent claims 2, 9, 19, 43, 49, 51, 54, 60 and 62 are allowed. The prior art of record does not discloses “a metal burr of the metal material coating situated at the same end of the lead frame as the etched area comes into contact with the non-conductive mold compound within the etched area to provide electrical isolation of the lead frame from the silicon die to prevent shorting”.
Claims 42 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829